internal_revenue_service department of the treasury index number number release date via facsimile first class mail washington dc person to contact telephone number refer reply to cc dom p si plr-117168-98 date date legend x y z d1 d2 this responds to your letter dated date written on behalf of x requesting a waiver of the five-year waiting_period imposed by sec_1361 of the internal_revenue_code to permit x to make a qualified_subchapter_s_subsidiary qsub election under sec_1361 cc dom p si plr-117168-98 facts x and y are unrelated corporations prior to d1 z was a subsidiary of y for which a qsub election had been made on d1 y sold percent of z’s outstanding_stock to x the sale of z stock to x terminated z’s qsub status on d2 x filed a qsub election with respect to z to be effective d1 law and analysis sec_1361 provides that except as provided in regulations prescribed by the secretary for purposes of the code i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1361 provides that for purposes of the code if any corporation which was a qsub ceases to meet the requirements of sec_1361 the corporation shall be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the cessation from the s_corporation in exchange for its stock sec_1361 provides that if a corporation's status as a qsub terminates such corporation and any successor_corporation shall not be eligible to make i an election under sec_1361 to be treated as a qsub or ii an election under sec_1362 to be treated as an s_corporation before the 5th taxable_year for which the termination was effective unless the secretary consents to the election in explaining sec_1361 the joint_committee on taxation states as follows it is expected that the secretary will provide waivers of the five-year rule in appropriate instances for example if the stock of the qsub is distributed to the individual shareholders of the subsidiary's parent the subsidiary will no longer be a qsub and would be subject_to the five-year rule if the parent_corporation retains its subchapter_s_election and the secretary determines that the distribution was not made for tax_avoidance it would seem appropriate for the secretary to waive the five-year rule cc dom p si plr-117168-98 joint_committee on taxation general explanation of tax legislation enacted in 104th congress jcs-12-96 104th cong 2d sess conclusions based solely on the facts submitted and the representations made the service waives the five-year waiting_period imposed by sec_1361 and consents to x’s qsub election under sec_1361 with respect to z effective d1 and thereafter unless otherwise terminated except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
